Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 32, 35-40, 43, 45-49 are cancelled.
Allowable Subject Matter
Claim(s) 26,28,30-31 and 50-53 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 26, Ljungblad , (US 20150174658) discloses an additive manufacturing method of components in accordance with the set program, comprising (abstract):  5forming a body of component by direct deposition of a substance in a form of granules of metal ([0015]), wherein the substance comes from a reservoir through a dispenser under the influence of gravity and electromagnetic forces without a gas flow and is directed in a vacuum to a bath melt (Figure 3, [0039]-[0042], hoppers/dispenser-306,307, vacuum chamber-320, where the substance is falling under gravity and under the  influence of electromagnetic forces is directed to a melt pool to form a solid three dimensional object), produced by heat energy of at least one laser or electron beam and substantially crystallizes, 10(Figure 3,[0041]-[0042]).
 US 6149702 discloses adjusting path and rate of said substance to reach the desired bath melt location by acting on neutral and / or charged said granules with by an alternating or direct electromagnetic field (Figure 1, col 5, line 16-23). However, re the limitation that changing an incidence angle of the falling substance, after the dispenser and into the bath melt, and changing a flight path geometry to a predetermined radius via at least one inductor in the form of an electromagnetic funnel installed at a distance from a support table, wherein the electromagnetic funnel is configured to direct the granules in electromagnetic field into the bath melt is deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20010008230.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741